Back to Form 8-K Exhibit 10.2 AMENDMENT 1 APPENDIX X Agency Code 12000 Contract No. C022813 Period 1/1/08 - 12/31/12 Funding Amount for Period no change This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through the New York State Department of Health, having its principal office at Coming Tower, Empire State Plaza, Room 1619, Albany, NY 12237, hereinafter referred to as the STATE), and Wellcare of New York, Inc.(hereinafter referred to as the CONTRACTOR), for modification of Contract NumberC022813as amended in attached Appendix C. All other provisions of said AGREEMENT shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the dates appearing under their signatures. CONTRACTOR SIGNATURE STATE AGENCY SIGANTURE By:/s/ Heath Schiesser Heath Schiesser Printed Name By: /s/ Judith Arnold Judith Arnold Printed Name Title: President and CEO Title:Director, Division of Coverage and Enrollment Date: 8/22/08 Date: 9/12/08 State Agency Certification: “In addition to the acceptance of this contract, I also certify that original copies of this signature page will be attached to all exact copies of this contract.” STATE OF FLORIDA ) )SS.: County of Hillsborugh ) On the 22ndday of August in the year2008before me, the undersigned, personally appearedHeath Schiesser, personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their/ capacity(ies), and that by his/her/their signature(s) on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed the instrument. _Cathleen McGlynn (Signature and office of the individual taking acknowledgement) STATE COMPTROLLER'S SIGNATURE Title: Date: APPROVED DEPT. OF AUDIT & CONTROL DEC 4 2008 /s/ Name Illegible FOR THE STATE COMPTROLLER APPENDIX C PROGRAM SPECIFIC CLAUSES Sections 4.4, 4.5, 4.8 and 4.10 are revised to read as follows: 4.4Health Insurance The child must not have other health insurance coverage unless the policy is one of the "Excepted Benefits" set forth in the federal Public Health Service Act. These exceptions are as follows: A.Accident-only coverage or disability income insurance; B.Coverage issued as a supplement to liability insurance; C.Liability insurance, including auto insurance; D.Workers' compensation or similar insurance; E.Automobile medical payment insurance; F.Credit-only insurance; G.Coverage for on-site medical clinics; H.
